Plaintiff was injured in an automobile collision through the admitted negligence of defendant Griffin and a jury awarded plaintiff $2,000 damages. The only question raised on appeal is whether the verdict was excessive. *Page 141 
Plaintiff, 21 years of age, sustained a slight concussion of the brain, was taken to a hospital unconscious, for first aid, sustained a jagged cut above the eye resulting in scars, nose was cut, lower limbs cut and bruised, hand was bruised and the ulnar nerve injured. She was released from the hospital after first-aid treatment. For some length of time she suffered from headaches, nervousness, shock, and loss of sleep. Up to the time of the trial the hand was still painful, fingers became numb and swollen at times, the use of fingers impaired, due to injury to the ulnar nerve. Plaintiff also had some expense due to hospital and doctor bills and damage to wearing apparel.
No complaint is made by appellants that the jury was not properly instructed as to the element of damages. No claim is made that the verdict was obtained by improper methods, prejudice or sympathy. There is no absolute standard by which we can measure the amount of damages in personal injury cases. The amount allowed for pain and suffering must rest in the sound judgment of the triers of the facts. Watrous v. Conor,266 Mich. 397; Weil v. Longyear, 263 Mich. 22. Courts are reluctant to disturb verdicts of juries for personal injuries on the ground that the amount is excessive. Cawood v. EarlPaige  Co., 239 Mich. 485. We do not usually substitute our judgment for that of the jury unless the verdict shocks the conscience or has been secured by improper means, prejudice or sympathy. Watrous v. Conor, supra; Michaels v. Smith, 240 Mich. 671
. The verdict was within the range of the testimony and not excessive.
Affirmed, with costs.
SHARPE, C.J., and BUSHNELL, CHANDLER, NORTH, WIEST, and BUTZEL, JJ., concurred. McALLISTER, J., took no part in this decision. *Page 142